DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites the limitation: “wherein the print job management unit, upon receiving a job request for the secure print job, determines whether or not a difference between a current value of the predetermined parameter and the predetermined value is less than a predetermined threshold, and if the difference is less than the predetermined threshold, the print job management unit cancels the secure print job.” 
	As for claim 2, this claim depends from claim 1, and further recites the limitation: “wherein the print job management unit cancels the secure print job when execution of the secure print job is rejected by the user, and the print job management unit executes the secure print job when the execution of the print job is permitted by the user.” (Emphasis added)  It should be noted that according to Applicant’s specification, even if execution of the secure print job is permitted (YES at S5), the print job is not executed if the job is determined not to be executable (NO at S7).
 	Claims 3-5, which depend from claim 1, do not recite any limitations which resolve the deficiencies of claim 1.  Thus, these claims are also rejected.
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s image forming apparatus, including the limitation: “wherein the print job management unit, upon receiving a job request for the secure print job, determines whether or not a difference between a current value of the predetermined parameter and the predetermined value is less than a predetermined threshold, and if the difference is less than the predetermined threshold, the print job management unit cancels the secure print job” (presuming the inclusion of required steps currently lacking from the claim, see above rejection under 35 U.S.C. 112(b)).
 	Claims 2-5 depend from claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	U.S. Patent Application Publication 2005/0179933 (Akao) discloses an image forming device configured so that a process to print confidential print data is not automatically resumed after the printing process has been interrupted and the cause of the interruption has been resolved.
 	U.S. Patent Application Publication 2017/0104890 (Miyazaki) discloses an image forming apparatus which, if acquired biological information corresponds to reference biological information, disables regularly scheduled calibration at a time of, or during execution of an accepted print job.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.